Name: Commission Delegated Regulation (EU) 2019/1342 of 14 March 2019 supplementing Regulation (EU) No 305/2011 of the European Parliament and of the Council by establishing classes of performance in relation to air permeability for rooflights of plastics and glass and roof hatches (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: building and public works;  technology and technical regulations;  marketing
 Date Published: nan

 12.8.2019 EN Official Journal of the European Union L 211/1 COMMISSION DELEGATED REGULATION (EU) 2019/1342 of 14 March 2019 supplementing Regulation (EU) No 305/2011 of the European Parliament and of the Council by establishing classes of performance in relation to air permeability for rooflights of plastics and glass and roof hatches (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(1) thereof, Whereas: (1) The European standard EN 1873 on individual rooflights of plastics was initially adopted by European Committee for Standardisation (CEN) in 2005 and the European standard EN 14963 on continuous rooflights of plastics in 2006. Those harmonised standards did not contain a classification for the performance of the products covered by it in relation to the essential characteristic air permeability. (2) In order to better serve the needs of the market, the new versions of those standards, EN 1873-1, EN 1873-2 and EN 1873-3, covering rooflights of plastics and glass and roof hatches, as well as EN 14963 should include a classification for the performance of the products covered by them in relation to the essential characteristic air permeability. The classification should provide for three classes of performance. (3) In accordance with Article 27 of Regulation (EU) No 305/2011 classes of performance in relation to essential characteristic of construction products may be established either by the Commission or a European standardisation body on the basis of a revised mandate issued by the Commission. Given the need to establish additional classes of performance as soon as possible, the new classes of performance should be established by the Commission. In accordance with Article 27(2) of that Regulation, those classes are to be used in harmonised standards, HAS ADOPTED THIS REGULATION: Article 1 Classes of performance in relation to air permeability for rooflights of plastics and glass and roof hatches, as set out in the Annex, are established. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. ANNEX Classes of performance in relation to air permeability for roof lights of plastics and glass and roof hatches Class Lower limit value of Internal Pressure (4 Pa) Higher limit value of Internal Pressure (100 Pa) Air permeability (in m3/(h.m)) A (*1) < 1,4 < 12 B  ¥ 1,4  ¥ 12 C  ¥ 6  ¥ 50 Note: The boundaries of the classes used in this Table may be derived from the following formula: Where: Q is the leakage rate in m3 per hour, per linear m rooflight perimeter during a test under internal pressure P is the internal pressure during a test (in Pa) Q100 is the leakage rate in m3 per hour, per linear m rooflight perimeter at an internal pressure of 100 Pa (*1) In case of class A, in addition to declaring the class, the worst measurement of all pressure steps shall also be declared using the following template: Class A (internal pressure (100Pa), assessed leakage rate).